 Case 8:20-cv-01783-MSS-AAS Document 1 Filed 07/31/20 Page 1 of 7 PageID 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 PANE RUSTICA, INC. MANGIA SANO
 ENTERPRISES DBA: PANE RUSTICA, a
 Domestic Corporation,                                           Case No.: _____________________

                Plaintiff,
 vs.

 GREENWICH INSURANCE COMPANY, a
 Foreign Corporation

                Defendant.


  DEFENDANT, GREENWICH INSURANCE COMPANY’S NOTICE OF REMOVAL

       Defendant, Greenwich Insurance Company (“Greenwich”), pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, removes the action styled as Pane Rustica, Inc. Mangia Sano Enterprises DBA:

Pane Rustica, a Domestic Corporation, vs. Greenwich Insurance Company, a Foreign

Corporation, Case No.: 20-CA-005576, currently pending in the Circuit Court of the Thirteenth

Judicial Circuit, in and for Hillsborough County, Florida, Circuit Civil Division, to the United

States District Court for the Middle District of Florida, and as grounds states:

                                  I.    THE STATE COURT ACTION

       1.      On July 10, 2020, Plaintiff, Pane Rustica, Inc. Mangia Sano Enterprises DBA: Pane

Rustica (“Plaintiff”) filed a complaint against Greenwich in the Circuit Court of the Thirteenth

Judicial Circuit, in and for Hillsborough County, Florida, Circuit Civil Division, Case No.: 20-

CA-005576 (the “State Court Action”) seeking to recover insurance benefits for loss of business

income allegedly sustained as a result of government shutdown orders in response to the COVID-

19 pandemic.

       2.      On July 15, 2020, Greenwich was served with Plaintiff’s Complaint.

                                                    ZELLE LLP
             SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                 Telephone 786-693-2350 – Facsimile 612-336-9100
 Case 8:20-cv-01783-MSS-AAS Document 1 Filed 07/31/20 Page 2 of 7 PageID 2




       3.      In accordance with 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings, and orders filed in the State Court Action are attached hereto.

       4.      At all times material, including at the time the case was filed and at the time of

removal, Plaintiff is and has been a Florida corporation with its principal place of business at 3225

South MacDill Ave., #119, Tampa, Florida 33629. Plaintiff is therefore a citizen of the State of

Florida for jurisdictional purposes. See Complaint at ¶¶ 2, 4.

       5.      Furthermore, the State Court Action concerns real property located at 3225 South

MacDill Avenue, #119, Tampa, Florida 33629 (“Location 1”) and 1910 Ola Ave Space #14,

Tampa, Florida 33602 (“Location 2”). See Complaint at ¶¶ 2, 4.

       6.      At all times material, including at the time the case was filed and at the time of

removal, Greenwich is and has been a Delaware corporation with its principal place of business in

Connecticut. Greenwich is an authorized property and casualty insurer which issues policies in

Florida, FEIN (XX-XXXXXXX), NAIC (22322). Greenwich is therefore a citizen of Delaware and

Connecticut for jurisdictional purposes.

       7.      The Complaint filed in the State Court Action seeks monetary damages in excess

of $30,000.00. See Complaint at ¶ 1.

       8.      At the time of service of Plaintiff’s Complaint, the specific amount in controversy

was unknown based on the pleadings as alleged.

                       II.     NOTICE OF REMOVAL IS TIMELY FILED

       9.      Removal is appropriate upon a showing that there is complete diversity of

citizenship and the amount in controversy exceeds $75,000.00, exclusive of interest, costs and

attorney’s fees. 28 U.S.C. § 1332.




                                                    ZELLE LLP
             SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                 Telephone 786-693-2350 – Facsimile 612-336-9100
                                                     Page 2 of 7
 Case 8:20-cv-01783-MSS-AAS Document 1 Filed 07/31/20 Page 3 of 7 PageID 3




        10.     Where removal is sought on the basis of jurisdiction conferred by 28 U.S.C § 1332,

the amount in controversy is the sum identified in the initial pleading, except where the state

practice permits recovery of damages in excess of the amount demanded. 28 U.S.C. § 1446

(c)(2)(A).

        11.     Where the state practice either does not permit or demand a specific sum or permits

recovery of damages in excess of the amount demand in the initial pleading, removal is proper

where the Court finds, by a preponderance of the Evidence, that the amount in controversy exceeds

$75,000.00, exclusive of interest and costs. 28 U.S.C. § 1446 (c)(2)(B).

        12.     The notice of removal shall be filed within 30 days after the defendant received an

initial pleading. 28 U.S.C. § 1446 (b).

                          III.     REMOVAL IS TIMELY AND PROPER

        13.     Greenwich is a citizen of Delaware and Connecticut. Plaintiff is a citizen of Florida.

There is complete diversity of citizenship, and there has been at all times from the date the

Complaint was filed through the present date. By filing this Notice of Removal, Greenwich

consents to removal of this action from state to federal court.

        14.     A Defendant seeking removal based on diversity jurisdiction must prove by a

preponderance of the evidence that the amount in controversy exceeds the $75,000.00

jurisdictional requirement. See McManus v. Nat'l Fire & Marine Ins. Co., 380 F. Supp. 3d 1260,

1262 (M.D. Fla. 2019); Travelers Prop. Cas. Co. of Am. v. Eastman Kodak Co., No.

816CV00465EAKJSS, 2016 WL 11491579, at *2 (M.D. Fla. Aug. 1, 2016).

        15.     Plaintiff seeks business income and extra expense coverage in connection with the

“civil authority that prohibited access to properties near Plaintiff’s properties, as well as Plaintiff’s

properties” and cites two government orders issued in March 2020 that Plaintiff claims “were

                                                     ZELLE LLP
              SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                  Telephone 786-693-2350 – Facsimile 612-336-9100
                                                      Page 3 of 7
 Case 8:20-cv-01783-MSS-AAS Document 1 Filed 07/31/20 Page 4 of 7 PageID 4




issued in response to the state of emergency relating to Covid-19 and in response to a threat to the

public health.” See Complaint at ¶¶ 9, 11.

          16.    Specifically, Plaintiff claims that “Because of Defendant’s failure to pay Plaintiff’s

claim, Defendant has materially breached the terms and conditions of the subject policy” and “As

a result of the breach, Plaintiff has suffered damages in the form of loss business income which

Plaintiff alleges is covered under the subject policy of insurance.” See Complaint at ¶¶ 15, 16.

          17.    Plaintiff seeks a “Declaratory Judgment to determine liability under the subject

insurance policy pursuant to Chapter 86, Florida Statutes” and “contends that the subject claim for

business interruption is a covered caused of loss because the orders of civil authority prevented

access to Plaintiff’s properties and caused these businesses to be shut down.” See Complaint at ¶¶

20, 21.

          18.    While Plaintiff’s declaratory action ultimately asks the Court to find coverage under

the commercial insurance policy issued by Greenwich, which includes business interruption and

extra expense coverage, Plaintiff claims an unspecified amount of damages.

          19.    Greenwich has undertaken to quantify the potential damages at stake if Plaintiff

prevails at trial on the claims it asserts.

          20.    Greenwich has determined that if the Court were to find a covered loss under the

policy (a finding Greenwich will vehemently resist), the amount in controversy will exceed the

$75,000.00 jurisdictional threshold.

          21.    If the March 27, 2020 Hillsborough County order and Governor Ron DeSantis’s

Executive Order Number 20-71 constitute a loss covered by the applicable insurance Policy, as

Plaintiff alleges, coverage would be provided under the “Civil Authority” provision, which

provides for a maximum of three weeks of business interruption coverage.

                                                       ZELLE LLP
                SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                    Telephone 786-693-2350 – Facsimile 612-336-9100
                                                        Page 4 of 7
 Case 8:20-cv-01783-MSS-AAS Document 1 Filed 07/31/20 Page 5 of 7 PageID 5




        22.     As such, the amount in controversy for the Plaintiff would be three weeks of

business interruption coverage under the relevant policies at issue. See Anderson v. Wilco Life Ins.

Co., 943 F.3d 917, 925 (11th Cir. 2019) (“This Court has held that ‘[f]or amount in controversy

purposes, the value of injunctive or declaratory relief is the “value of the object of the litigation”

measured from the plaintiff’s perspective.’ Stated another way, ‘the value of the requested

injunctive relief is the monetary value of the benefit that would flow to the plaintiff if the injunction

were granted.’” (quoting Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1268 (11th Cir. 2000)

(internal citations omitted))).

        23.     Based on Greenwich’s calculations and understanding of Plaintiff’s allegations,

Plaintiff’s policy of insurance contains a business interruption policy limit of $625,000.00 for

Location 1 and $75,000.00 for Location 2, and the civil authority coverage is limited to three

weeks. Here, the value of the relief ultimately requested by Plaintiff—the amount in controversy—

is available business income coverage for the applicable policy. See Complaint at Exhibit A,

Commercial Property Coverage Part Declarations Page, 3.

        24.     The Policy issued to Plaintiff by Greenwich provides business interruption

coverage for a total limit of $700,000.00 for both locations, and for any one-month period the limit

of liability is capped at 1/4th of that amount. Further, the civil authority coverage period is limited

to three weeks, or less than one full month. Therefore, the maximum Plaintiff could recover is its

losses incurred during a single month, and that sum is further capped at 1/4th of the total business

interruption limit of liability, or $175,000.00, which exceeds the amount in controversy. See

Complaint at Exhibit A, Commercial Property Coverage Part Declarations Page, 4.

        25.     Therefore,      Greenwich         believes      the    jurisdictional      amount-in-controversy

requirement is satisfied.

                                                     ZELLE LLP
              SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                  Telephone 786-693-2350 – Facsimile 612-336-9100
                                                      Page 5 of 7
 Case 8:20-cv-01783-MSS-AAS Document 1 Filed 07/31/20 Page 6 of 7 PageID 6




          26.    This Notice of Removal is filed within 30 days of July 15, 2020, and is therefore

timely. 28 U.S.C. § 1446 (c).

          27.    As the Notice of Removal was filed within 30 days, involved a controversy in

excess of $75,000.00, and there is complete diversity of citizenship of the parties, removal is

proper.

          28.    Pursuant to 28 U.S.C. 28 U.S.C. § 1446 (d), written notice of the removal of this

action will be promptly served on the Plaintiff’s counsel, and a Notice of Filing Notice of Removal

is simultaneously being filed with the Clerk of the Circuit Court in and for Hillsborough County,

Florida, Circuit Civil Division.

          WHEREFORE, Greenwich Insurance Company, respectfully requests that this Court

accept removal of the Complaint now pending against it in the Circuit Court of the Thirteenth

Judicial Circuit, in and for Hillsborough County, Florida, Circuit Civil Division, pursuant to the

provisions of 28 U.S.C. §§ 1441 and 1446.



Dated: July 31, 2020                                    Respectfully submitted,

                                                        /s/ Christine M. Renella
                                                        Christine M. Renella (Bar No. 65485)
                                                        crenella@zelle.com
                                                        ZELLE LLP
                                                        SunTrust International Center
                                                        One Southeast Third Avenue, Ste. 1700
                                                        Miami, Florida 33131-4332
                                                        Tel: 305-299-9939
                                                        Counsel for Defendant [Greenwich Insurance
                                                        Company]




                                                       ZELLE LLP
                SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                    Telephone 786-693-2350 – Facsimile 612-336-9100
                                                        Page 6 of 7
 Case 8:20-cv-01783-MSS-AAS Document 1 Filed 07/31/20 Page 7 of 7 PageID 7




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 31st day of July, 2020, a true and correct copy of the

foregoing, filed through the Electronic Case Filing System, will be sent via electronic mail to all

parties on the attached Service List.

                                                     By: /s/ Christine M. Renella
                                                        CHRISTINE M. RENELLA


                                              SERVICE LIST


 Ronald S. Haynes, Esq.                                        James L. Magazine, Esq.
 CHRISTOPHER LIGORI & ASSOCIATES                               LUCAS & MAGAZINE, PLLC
 117 S. Willow Ave.                                            8606 Government Drive
 Tampa, FL 33606                                               New Port Richey, Florida 34654
 Tel: (813) 223-2929                                           Tel: (727) 849-5353
 Fax: (813) 251-6853                                           Fax: (727) 845-7949
 Pleadings@Ligorilaw.com                                       lucasmagazine@lucasmagazine.com
 Attorney for Plaintiff                                        Attorney for Plaintiff




                                                    ZELLE LLP
             SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                 Telephone 786-693-2350 – Facsimile 612-336-9100
                                                     Page 7 of 7
